 Case 3:19-cv-02149-JLS-AGS Document 1 Filed 11/08/19 PageID.1 Page 1 of 16



 1 GREG A. KLAWITTER (SBN 222746)

 2 greg.klawitter@ceartaslegal.com
   TIMOTHY M. KEEGAN (SBN 251085)
 3 tim.keegan@ceartaslegal.com
   CEARTAS LEGAL LLP
 4 12626 High Bluff Drive, Suite 440
   San Diego, CA 92130
 5 (619) 819-5120

 6
   Attorneys for Plaintiff
 7 MARIELENA MCCARTHY

 8                               UNITED STATES DISTRICT COURT
 9                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10

11 MARIELENA MCCARTHY, an                       CASE NO.: '19CV2149 JLS AGS
     individual,                                COMPLAINT FOR:
12

13                  Plaintiff,                  1. WRONGFUL TERMINATION IN
                                                   VIOLATION OF PUBLIC POLICY;
14          vs.                                 2. DISABILITY DISCRIMINATION [GOV.
15 RUTH’S HOSPITALITY GROUP, INC., a               CODE § 12940(a)];
     Foreign Profit Corporation; and DOES 1-    3. FAILURE TO PROVIDE REASONABLE
16 10, inclusive,
                                                   ACCOMMODATION
17                  Defendants.                    [GOV. CODE § 12940(m)];
18                                              4. FAILURE TO ENGAGE IN THE
                                                   INTERACTIVE PROCESS
19                                                 [GOV. CODE § 12940(n)];
20                                              5. RETALIATION IN VIOLATION OF THE
                                                   FEHA
21                                                 [GOV. CODE § 12940(m)(2)];
22                                              6. RETALIATION IN VIOLATION OF THE
                                                   CFRA
23                                                 [GOV. CODE § 12945, ET SEQ.];
24                                              7. FAILURE TO PREVENT
                                                   DISCRIMINATION/RETALIATION
25                                                 [GOV. CODE § 12940(k)];
26                                              8. RETALIATION IN VIOLATION OF THE
                                                   FMLA [29 U.S.C § 2601, ET SEQ.]
27
                                                DEMAND FOR JURY TRIAL
28


                                       COMPLAINT FOR DAMAGES
 Case 3:19-cv-02149-JLS-AGS Document 1 Filed 11/08/19 PageID.2 Page 2 of 16



 1        COMES NOW, Plaintiff MARIELENA MCCARTHY (hereinafter “Plaintiff”),
 2 who alleges against defendants, and each of them, as follows:

 3                              GENERAL ALLEGATIONS
 4        1.     Plaintiff is, and at all times herein mentioned was, an individual residing
 5 in the County of San Diego in the State of California.

 6        2.     Defendant RUTH’S HOSPITALITY GROUP, INC. (“RUTH’S CHRIS”)
 7 is and at all times relevant hereto was a corporate entity duly licensed to do business,

 8 and doing business, within the State of California, and at all times hereinafter

 9 mentioned, is an employer whose employees are engaged throughout this county and

10 the State of California.

11        3.     Plaintiff is further informed and believes and thereon alleges that RUTH’S
12 and the DOE defendants are an “integrated enterprise” and share an interrelation of

13 operations, common management, centralized control of labor relations, and common

14 ownership or financial control. As such, they are a single employer, joint employer

15 and/or integrated enterprise. These defendants and DOES 1 through 10, inclusive (are,

16 and at all times herein mentioned were, joint employers and/or an integrated enterprise

17 employing Plaintiff and all of Plaintiff’s supervisors and managers, and all individuals

18 named in the complaint. These defendants are referred to herein as RUTH’S.

19        4.     Plaintiff is ignorant of the true names and capacities of defendants sued
20 herein as DOES 1 through 10, inclusive, and therefore sues these defendants by such

21 fictitious names, Plaintiff will amend this complaint to allege their true names and

22 capacities when ascertained. Plaintiff is informed and believes and thereon alleges that

23 each of the fictitiously named defendants is responsible as hereinafter shown for the

24 occurrences and injuries to Plaintiff as herein alleged.

25        5.     Plaintiff is informed, believes, and alleges that, at all times herein
26 mentioned, defendants, and each of them, were the agents of each of the other

27 defendants, and in doing the things hereinafter alleged, were acting within the course

28 and scope of such agency and with the permission and consent of their co-defendants.

                                              -1-
                                    COMPLAINT FOR DAMAGES
 Case 3:19-cv-02149-JLS-AGS Document 1 Filed 11/08/19 PageID.3 Page 3 of 16



 1                              VENUE AND JURISDICTION
 2         6.     Jurisdiction in this Court is proper under 28 U.S.C. section 1332(a) in that
 3 Plaintiff is a resident of the State of California, and defendants are out of state residents,

 4 and the amount in controversy exceeds $75,000. Jurisdiction in this Court is also

 5 proper under 28 U.S.C. section 1331 in that Plaintiff’s complaint involves a question

 6 arising under the federal Family & Medical Leave Act, 29 U.S.C. section 2601, et seq.

 7                 EXHAUSTION OF ADMINISTRATIVE REMEDIES
 8         7.     On or about November 12, 2018, Plaintiff filed a charge with the
 9 California Department of Fair Employment and Housing (hereinafter “DFEH”) and

10 received a “Right-to-Sue” letter from the DFEH.

11        FACTUAL ALLEGATIONS COMMON TO ALL LEGAL CLAIMS
12         8.     Plaintiff began working for defendants in or around October 2007 at
13 defendants’ location in Del Mar, California as a bartender and server. Plaintiff

14 continued in that position until approximately November 2012.                 Plaintiff then
15 voluntarily left defendants’ employ for several years, and returned in late 2015.

16         9.     In December of 2015, Plaintiff was hired by defendants as a Sales
17 Manager at defendants’ Del Mar location.

18         10.    At all times during Plaintiff’s employment with defendants, Plaintiff
19 performed her job capably and competently, and was regularly praised for her work

20 performance.

21         11.    During her final year of employment with defendants, Plaintiff worked in
22 excess of 1,250 hours. In addition, defendants employed in excess of 50 employees at

23 the location at which Plaintiff was employed.

24         12.    In or around late June of 2017, Plaintiff commenced a leave of absence
25 from her employment due to a serious medical condition. Defendants designated

26 Plaintiff’s leave as a qualifying leave of absence under the Family and Medical Leave

27 Act (“FMLA”). Plaintiff remained on her medical leave of absence until approximately

28 August 7, 2017. At that time, Plaintiff returned to work, working slightly less than full

                                                -2-
                                      COMPLAINT FOR DAMAGES
 Case 3:19-cv-02149-JLS-AGS Document 1 Filed 11/08/19 PageID.4 Page 4 of 16



 1 time hours.

 2        13.    Before returning from her leave of absence, and in all of her years working
 3 for defendants, Plaintiff had never received any criticism of her work performance.

 4 However, upon returning from her FMLA medical leave of absence in August of 2017,

 5 Plaintiff was bombarded with unwarranted criticisms.

 6        14.    On August 11, 2017, despite never having received any performance
 7 counseling of any kind previously, defendants’ Regional Vice President, Nik Talwar,

 8 presented     Plaintiff with a written disciplinary action form for supposed
 9 “insubordination.”    On August 26, 2017 and October 19, 2017, Plaintiff received
10 subsequent illegitimate and retaliatory disciplinary action forms from Mr. Talwar and

11 the General Manager of the Del Mar location, Christina West.

12        15.    From the time Plaintiff returned from her leave of absence in August 2017,
13 until late October 2017, defendants continued to count Plaintiff’s part time status

14 against her allotment of FMLA hours.

15        16.    In late October 2017, at the advice of her treating physician, Plaintiff again
16 was placed on medical leave of absence. Specifically, on October 31, 2017, Plaintiff’s

17 doctor advised that she should remain out of work for a short period of time. After

18 consulting with her physician, Plaintiff contacted defendants’ Director of Payroll,

19 Benefits and Compensation, Sherri Bryant, and informed Ms. Bryant that Plaintiff’s

20 physician had advised that she should remain on a leave of absence for medical reasons

21 for a short period of time. Plaintiff further informed Ms. Bryant that she had a note

22 from her physician regarding the extension of the leave of absence.            Ms. Bryant
23 responded by directing Plaintiff to send the note requesting the extension of her medical

24 leave to defendants’ third-party benefits provider, Liberty Mutual, which Plaintiff did.

25        17.    Then, surprisingly and notwithstanding Plaintiff’s communication with
26 Ms. Bryant at the end of October 2017, on November 15, 2017 Plaintiff received a

27 letter from defendants’ stating that her FMLA leave had expired as of October 27, 2017,

28 and further informing Plaintiff that “[f]failure to return to work by Wednesday,

                                               -3-
                                    COMPLAINT FOR DAMAGES
 Case 3:19-cv-02149-JLS-AGS Document 1 Filed 11/08/19 PageID.5 Page 5 of 16



 1 November 22nd, will result in a voluntary termination of your employment.” The letter

 2 Plaintiff received further directed her to contact Ms. Bryant by November 22, 2017, if

 3 Plaintiff was in need of an extension of her leave of absence as an accommodation—

 4 even though Plaintiff had already had such a communication and had requested such

 5 an accommodation.

 6        18.   Plaintiff followed exactly the instructions that were given her in the
 7 November 15, 2017 letter from Ms. Bryant.         On November 21, 2017, Plaintiff
 8 contacted Ms. Bryant and (again) requested an accommodation in the form of an

 9 extension of her medical leave of absence.

10        19.   Even though defendants knew that Plaintiff was in need of an
11 accommodation/extension of her medical leave, and without ever speaking to Plaintiff,

12 on November 30, 2017, defendants transmitted a letter to Plaintiff informing her that

13 defendants had terminated her employment.

14        20.   Despite defendants’ knowledge that Plaintiff was in need of an
15 accommodation/extension of her medical leave of absence, and despite Plaintiff’s

16 multiple communications in which she informed defendants of her need for an

17 extension of her leave up to late January of 2018, defendants terminated Plaintiff’s

18 employment.

19                             FIRST CAUSE OF ACTION
20      WRONGFUL TERMINATION IN VIOLATION OF PUBLIC POLICY
21                                (Against All Defendants)
22        21.   Plaintiff re-alleges and incorporates herein by reference each and every
23 allegation in the preceding paragraphs.

24        22.   The above-described conduct by the defendants, and each of them, was
25 against the public policy of the State of California as evidenced by the enactment of

26 the Fair Employment and Housing Act (“FEHA”) (Government Code section 12900,

27 et seq.) and the California Family Rights Act (“CFRA”), and the public policy

28 enshrined in the federal Family & Medical Leave Act (“FMLA”).

                                             -4-
                                  COMPLAINT FOR DAMAGES
 Case 3:19-cv-02149-JLS-AGS Document 1 Filed 11/08/19 PageID.6 Page 6 of 16



 1        23.    By terminating Plaintiff’s employment and retaliating against Plaintiff
 2 because she exercised her rights under the CFRA, the FEHA, and the FMLA, the

 3 defendants, and each of them, terminated Plaintiff in violation of public policy.

 4        24.    As a direct and proximate result of the acts of the defendants, and each of
 5 them, as alleged above, Plaintiff has incurred compensatory damages, including lost

 6 earnings and other economic damages.

 7        25.    As a direct and proximate result of the acts of the defendants, and each of
 8 them, as alleged above, Plaintiff has suffered emotional distress and has been generally

 9 damaged in an amount to be ascertained at the time of trial.

10        26.    As a direct and proximate result of the acts of the defendants, and each of
11 them, as alleged above, Plaintiff is entitled to recover attorneys’ fees in this action

12 pursuant to California Code of Civil Procedure section 1021.5.

13        27.    The above-described acts of the defendants, and each of them, were
14 willful, intentional and malicious and done with the intent to vex, injure and annoy

15 Plaintiff and warrant the imposition of exemplary and punitive damages in an amount

16 sufficient to punish said defendants and to deter others from engaging in similar

17 conduct.     The above-described acts of the defendants, and each of them, were
18 authorized, ratified, or committed by an officer, director and/or managing agent.

19                            SECOND CAUSE OF ACTION
20       DISCRIMINATION IN VIOLATION OF GOV. CODE SEC. 12940(a)
21                                (Against All Defendants)
22        28.    Plaintiff re-alleges and incorporates herein by reference each and every
23 allegation in the preceding paragraphs.

24        29.     Defendants are employers as defined by Government Code section
25 12940, et seq.

26        30.    At all relevant times herein, Plaintiff was employed by defendants and
27 was an individual with a disability as defined by the California Fair Employment and

28 Housing Act (hereinafter “FEHA”).

                                              -5-
                                   COMPLAINT FOR DAMAGES
 Case 3:19-cv-02149-JLS-AGS Document 1 Filed 11/08/19 PageID.7 Page 7 of 16



 1         31.   At all relevant times herein, Plaintiff was perceived and/or regarded by
 2 the employer defendants, and each of them, as having a disability as defined by FEHA.

 3         32.   At all times referenced herein, Plaintiff was able to perform the essential
 4 functions of her job with or without reasonable accommodations.

 5         33.   As a result of her disability, Plaintiff was in need of a reasonable
 6 accommodation, including without limitation, reasonable and finite time off work to

 7 recuperate and heal from the symptoms associated with her disability.

 8         34.   The FEHA makes it an unlawful employment practice to discharge an
 9 employee from employment because of the employee’s disability or to discriminate

10 against the person in compensation or in the terms, conditions or privileges of

11 employment.

12         35.   In addition, on information and belief, the defendants employ corporate
13 practices and policies that discriminate against individuals with disabilities, and against

14 individuals who take medical leave due to disabilities and who are in need of reasonable

15 accommodations.

16         36.   In violation of the FEHA, the defendants terminated Plaintiff because of
17 her disability.

18         37.   As a direct and proximate result of the acts of the defendants, and each of
19 them, as alleged above, Plaintiff has incurred compensatory damages, including lost

20 earnings and other economic damages.

21         38.   As a direct and proximate result of the acts of the defendants, and each of
22 them, as alleged above, Plaintiff has suffered emotional distress and has been generally

23 damaged in an amount to be ascertained at the time of trial.

24         39.   As a direct and proximate result of the acts of the defendants, as alleged
25 above, Plaintiff has necessarily incurred and will continue to incur attorneys’ fees and

26 costs in an amount to be proven at the time of trial. Pursuant to the provisions of

27 California Government Code section 12965(b), Plaintiff is entitled to the reasonable

28 value of such attorneys’ fees and costs.

                                               -6-
                                    COMPLAINT FOR DAMAGES
 Case 3:19-cv-02149-JLS-AGS Document 1 Filed 11/08/19 PageID.8 Page 8 of 16



 1        40.    The above-described acts of the defendants, and each of them, were
 2 willful, intentional and malicious and done with the intent to vex, injure and annoy

 3 Plaintiff and warrant the imposition of exemplary and punitive damages in an amount

 4 sufficient to punish said defendants and to deter others from engaging in similar

 5 conduct.     The above-described acts of the defendants, and each of them, were
 6 authorized, ratified, or committed by an officer, director and/or managing agent.

 7                             THIRD CAUSE OF ACTION
 8                    VIOLATION OF GOV. CODE SEC. 12940(m)
 9                                (Against All Defendants)
10        41.    Plaintiff re-alleges and incorporates herein by reference each and every
11 allegation in the preceding paragraphs.

12        42.    The defendants, and each of them, are employers within the meaning of
13 and subject to California Government Code section 12940, et seq. and employed

14 Plaintiff.

15        43.    At all relevant times herein, Plaintiff was an individual with a disability
16 as defined by the FEHA.

17        44.    At all relevant times herein, Plaintiff was perceived and/or regarded by
18 the defendants, and each of them, as having a disability as defined by the FEHA.

19        45.    The FEHA requires an employer to make reasonable accommodations for
20 the disability of employees to enable them to perform a position’s essential functions,

21 unless doing so would produce undue hardship to the employer’s operations.

22        46.    As a result of her disability, Plaintiff was in need of a reasonable
23 accommodation. The accommodation Plaintiff needed would not have caused undue

24 hardship on the defendants’ operations.

25        47.    The defendants, and each of them, failed and refused to grant reasonable
26 accommodations, as required by law, to Plaintiff, and instead terminated her

27 employment.

28        48.    From the date Plaintiff was hired through the date of termination, she was
                                              -7-
                                   COMPLAINT FOR DAMAGES
 Case 3:19-cv-02149-JLS-AGS Document 1 Filed 11/08/19 PageID.9 Page 9 of 16



 1 able to perform the essential functions of her job with or without a reasonable

 2 accommodation, and she performed competently and capably.

 3        49.    As a direct and proximate result of the acts of the defendants, and each of
 4 them, as alleged above, Plaintiff has incurred compensatory damages, including lost

 5 earnings and other economic damages.

 6        50.    As a direct and proximate result of the acts of the defendants, and each of
 7 them, as alleged above, Plaintiff has suffered emotional distress and has been generally

 8 damaged in an amount to be ascertained at the time of trial.

 9        51.    As a direct and proximate result of the acts of the defendants, as alleged
10 above, Plaintiff has necessarily incurred and will continue to incur attorneys’ fees and

11 costs in an amount to be proven at the time of trial. Pursuant to the provisions of

12 California Government Code section 12965 (b), Plaintiff is entitled to the reasonable

13 value of such attorneys’ fees and costs.

14        52.    The above-described acts of the defendants, and each of them, were
15 willful, intentional and malicious and done with the intent to vex, injure and annoy

16 Plaintiff and warrant the imposition of exemplary and punitive damages in an amount

17 sufficient to punish said defendants and to deter others from engaging in similar

18 conduct.     The above-described acts of the defendants, and each of them, were
19 authorized, ratified, or committed by an officer, director and/or managing agent.

20                            FOURTH CAUSE OF ACTION
21                    VIOLATION OF GOV. CODE SEC. 12940(n)
22                                (Against All Defendants)
23        53.    Plaintiff re-alleges and incorporates herein by reference each and every
24 allegation in the preceding paragraphs.

25        54.    The defendants, and each of them, are employers within the meaning of
26 and subject to California Gov. Code section 12940, et seq., and employed Plaintiff.

27        55.    At all relevant times, Plaintiff was an individual with a disability as
28 defined by Government Code section12940, et seq.

                                              -8-
                                   COMPLAINT FOR DAMAGES
Case 3:19-cv-02149-JLS-AGS Document 1 Filed 11/08/19 PageID.10 Page 10 of 16



 1        56.    At all relevant times herein the employer defendants perceived and/or
 2 regarded Plaintiff as an individual with a disability.

 3        57.    Pursuant to Government Code section 12940(n), an employer must
 4 engage in a “timely, good faith interactive process” in response to a request for a

 5 reasonable accommodation by an employee with a known disability or known medical

 6 condition.

 7        58.    California Government Code section 12940(n), requires employers to
 8 engage in a timely, good faith, interactive process with an employee to determine

 9 effective reasonable accommodations if an employee with a known disability so

10 requests. The interactive process is the key mechanism for facilitating the integration

11 of disabled employees in the workplace and liability may be imposed on the employer

12 for failing to engage in this process.

13        59.    Plaintiff gave notice to the employer defendants that she had a disability
14 and required reasonable accommodations, including without limitation, a finite

15 extension of a medical leave of absence to recuperate from symptoms associated with

16 her disability.

17        60.    Despite   having    notice   of    Plaintiff's   disability   and   need   for
18 accommodation, the defendants, and each of them, by and through their agents and

19 employees, engaged in an unlawful employment practice when they failed and refused

20 to engage in a good faith interactive process, in violation of the FEHA.

21        61.    Rather than engage in a good faith interactive process to ascertain
22 reasonable accommodations to enable Plaintiff to return to work, the defendants

23 terminated her employment.

24        62.    As a direct and proximate result of the acts of the defendants, and each of
25 them, as alleged above, Plaintiff has incurred compensatory damages, including lost

26 earnings and other economic damages.

27        63.    As a direct and proximate result of the acts of the defendants, and each of
28 them, as alleged above, Plaintiff has suffered emotional distress and has been generally

                                              -9-
                                    COMPLAINT FOR DAMAGES
Case 3:19-cv-02149-JLS-AGS Document 1 Filed 11/08/19 PageID.11 Page 11 of 16



 1 damaged in an amount to be ascertained at the time of trial.

 2        64.    As a direct and proximate result of the acts of the defendants, as alleged
 3 above, Plaintiff has necessarily incurred and will continue to incur attorneys’ fees and

 4 costs in an amount to be proven at the time of trial. Pursuant to the provisions of

 5 California Government Code section 12965(b), Plaintiff is entitled to the reasonable

 6 value of such attorneys’ fees and costs.

 7        65.    The above-described acts of the defendants, and each of them, were
 8 willful, intentional and malicious and done with the intent to vex, injure and annoy

 9 Plaintiff and warrant the imposition of exemplary and punitive damages in an amount

10 sufficient to punish said defendants and to deter others from engaging in similar

11 conduct.     The above-described acts of the defendants, and each of them, were
12 authorized, ratified, or committed by an officer, director and/or managing agent.

13                             FIFTH CAUSE OF ACTION
14       RETALIATION IN VIOLATION OF GOV. CODE SEC. 12940(m)(2)
15                                (Against All Defendants)
16        66.    Plaintiff re-alleges and incorporates herein by reference each and every
17 allegation in the preceding paragraphs.

18        67.    Under California Government Code section 12940(m)(1), it is an unlawful
19 employment practice for an employer to retaliate against a person for requesting a

20 reasonable accommodation due to a disability.

21        68.    Plaintiff requested reasonable accommodations, including without
22 limitation, to take a medical leave of absence due to Plaintiff’s disability and for a

23 reasonable finite extension of a medical leave of absence to recuperate from symptoms

24 associated with Plaintiff’s disability.    Defendants knew of Plaintiff’s requests for
25 reasonable accommodations.

26        69.    Because Plaintiff engaged in the legally protected activity of requesting
27 reasonable accommodations, Plaintiff suffered adverse employment actions, including

28 without limitation, termination.

                                              - 10 -
                                   COMPLAINT FOR DAMAGES
Case 3:19-cv-02149-JLS-AGS Document 1 Filed 11/08/19 PageID.12 Page 12 of 16



 1        70.    As a direct and proximate result of the acts of the defendants, and each of
 2 them, as alleged above, Plaintiff has incurred compensatory damages, including lost

 3 earnings and other economic damages.

 4        71.    As a direct and proximate result of the acts of the defendants, and each of
 5 them, as alleged above, Plaintiff has suffered emotional distress and has been generally

 6 damaged in an amount to be ascertained at the time of trial.

 7        72.    As a direct and proximate result of the acts of the defendants, as alleged
 8 above, Plaintiff has necessarily incurred and will continue to incur attorneys’ fees and

 9 costs in an amount to be proven at the time of trial. Pursuant to the provisions of

10 California Government Code section 12965(b), Plaintiff is entitled to the reasonable

11 value of such attorneys’ fees and costs.

12        73.    The above-described acts of the defendants, and each of them, were
13 willful, intentional and malicious and done with the intent to vex, injure and annoy

14 Plaintiff and warrant the imposition of exemplary and punitive damages in an amount

15 sufficient to punish said defendants and to deter others from engaging in similar

16 conduct.     The above-described acts of the defendants, and each of them, were
17 authorized, ratified, or committed by an officer, director and/or managing agent.

18                             SIXTH CAUSE OF ACTION
19       RETALIATION IN VIOLATION OF GOV. CODE SEC. 12945, et seq.
20                                (Against All Defendants)
21        74.    Plaintiff re-alleges and incorporates herein by reference each and every
22 allegation in the preceding paragraphs.

23        75.    The laws of the State of California prohibit an employer from retaliating
24 against an employee because the employee has exercised her right to take medical leave

25 under the California Family Rights Act (“CFRA”).

26        76.    As alleged herein, at all material times defendants were covered
27 employers as that term is defined under the CFRA. As alleged herein, and at all

28 material times, Plaintiff was a covered employee as that term is defined under the

                                              - 11 -
                                   COMPLAINT FOR DAMAGES
Case 3:19-cv-02149-JLS-AGS Document 1 Filed 11/08/19 PageID.13 Page 13 of 16



 1 CFRA and was eligible for CFRA leave.

 2        77.    In or around July of 2017 the defendants became aware of Plaintiff’s need
 3 to take medical leave under the CFRA.

 4        78.    Because Plaintiff engaged in the legally protected activity of taking a
 5 medical leave of absence under the CFRA, Plaintiff suffered adverse employment

 6 actions, including without limitation, termination.

 7        79.    As a direct and proximate result of the acts of the defendants, and each of
 8 them, as alleged above, Plaintiff has incurred compensatory damages, including lost

 9 earnings and other economic damages.

10        80.    As a direct and proximate result of the acts of the defendants, and each of
11 them, as alleged above, Plaintiff has suffered emotional distress and has been generally

12 damaged in an amount to be ascertained at the time of trial.

13        81.    As a direct and proximate result of the acts of the defendants, as alleged
14 above, Plaintiff has necessarily incurred and will continue to incur attorneys’ fees and

15 costs in an amount to be proven at the time of trial. Pursuant to the provisions of

16 California Government Code section 12965(b), Plaintiff is entitled to the reasonable

17 value of such attorneys’ fees and costs.

18        82.    The above-described acts of the defendants, and each of them, were
19 willful, intentional and malicious and done with the intent to vex, injure and annoy

20 Plaintiff and warrant the imposition of exemplary and punitive damages in an amount

21 sufficient to punish said defendants and to deter others from engaging in similar

22 conduct.     The above-described acts of the defendants, and each of them, were
23 authorized, ratified, or committed by an officer, director and/or managing agent.

24                           SEVENTH CAUSE OF ACTION
25                    VIOLATION OF GOV. CODE SEC. 12940(k)
26                                (Against All Defendants)
27        83.    Plaintiff re-alleges and incorporates herein by reference each and every
28 allegation in the preceding paragraphs.

                                              - 12 -
                                   COMPLAINT FOR DAMAGES
Case 3:19-cv-02149-JLS-AGS Document 1 Filed 11/08/19 PageID.14 Page 14 of 16



 1        84.    In violation of Government Code section 12940(k), the defendants failed
 2 to take all reasonable steps to prevent the discrimination and retaliation suffered by

 3 Plaintiff, and failed to take immediate and appropriate corrective action to address,

 4 reduce and cure such conduct as alleged herein.

 5        85.    Any policy of the defendants that purported to prevent discrimination and
 6 retaliation was ineffectively implemented and enforced, causing Plaintiff to suffer the

 7 adverse conduct as alleged herein.

 8        86.    During the material time alleged herein, the defendants failed to provide
 9 adequate training and education to its personnel and most particularly to its officers,

10 managing agents, directors, supervisors, and human resources personnel to address,

11 reduce or eliminate unlawful employment conduct.

12        87.    As a direct and proximate result of the acts of the defendants, and each of
13 them, as alleged above, Plaintiff has incurred compensatory damages, including lost

14 earnings and other economic damages.

15        88.    As a direct and proximate result of the acts of the defendants, and each of
16 them, as alleged above, Plaintiff has suffered emotional distress and has been generally

17 damaged in an amount to be ascertained at the time of trial.

18        89.    As a direct and proximate result of the acts of the defendants, as alleged
19 above, Plaintiff has necessarily incurred and will continue to incur attorneys’ fees and

20 costs in an amount to be proven at the time of trial. Pursuant to the provisions of

21 California Government Code section 12965(b), Plaintiff is entitled to the reasonable

22 value of such attorneys’ fees and costs.

23        90.    The above-described acts of the defendants, and each of them, were
24 willful, intentional and malicious and done with the intent to vex, injure and annoy

25 Plaintiff and warrant the imposition of exemplary and punitive damages in an amount

26 sufficient to punish said defendants and to deter others from engaging in similar

27 conduct.     The above-described acts of the defendants, and each of them, were
28 authorized, ratified, or committed by an officer, director and/or managing agent.

                                              - 13 -
                                   COMPLAINT FOR DAMAGES
Case 3:19-cv-02149-JLS-AGS Document 1 Filed 11/08/19 PageID.15 Page 15 of 16



 1                            EIGHTH CAUSE OF ACTION
 2                  RETALIATION IN VIOLATION OF THE FMLA
 3                                (Against All Defendants)
 4        91.    Plaintiff re-alleges and incorporates herein by reference each and every
 5 allegation in the preceding paragraphs.

 6        92.    The Family & Medical Leave Act, 29 U.S.C. section 2601, et seq., and its
 7 regulations promulgated by the federal Department of Labor, including but not limited

 8 to 29 C.F.R. section 825.220(c), prohibit an employer from retaliating against any

 9 employee because the employee has exercised her rights under the FMLA.

10        93.    As alleged herein, at all material times defendants were covered
11 employers as that term is defined under the FMLA. As alleged herein, and at all

12 material times, Plaintiff was a covered employee as that term is defined under the

13 FMLA and was eligible for and took FMLA leave.

14        94.    In or around July of 2017 the defendants became aware of Plaintiff’s need
15 to take medical leave under the FMLA.

16        95.    Because Plaintiff engaged in the legally protected activity of taking a
17 medical leave of absence under the FMLA, Plaintiff suffered adverse employment

18 actions, including without limitation, termination.

19        96.    As a direct and proximate result of the acts of the defendants, and each of
20 them, as alleged above, Plaintiff has incurred compensatory damages, including lost

21 earnings and other economic damages.

22        97.    As a direct and proximate result of the acts of the defendants, and each of
23 them, as alleged above, Plaintiff has suffered emotional distress and has been generally

24 damaged in an amount to be ascertained at the time of trial.

25        98.    Under the FMLA, Plaintiff is entitled to liquidated damages.
26        99.    As a direct and proximate result of the acts of the defendants, as alleged
27 above, Plaintiff has necessarily incurred and will continue to incur attorneys’ fees and

28 costs in an amount to be proven at the time of trial. Pursuant to the provisions of 29

                                             - 14 -
                                   COMPLAINT FOR DAMAGES
Case 3:19-cv-02149-JLS-AGS Document 1 Filed 11/08/19 PageID.16 Page 16 of 16



 1 U.S.C. section 2617, Plaintiff is entitled to the reasonable value of such attorneys’ fees

 2 and costs.

 3        WHEREFORE, Plaintiff demands judgment against all defendants as
 4 follows:

 5        1.     For nominal, actual and compensatory damages;
 6        2.     For special and/or non-economic damages in an amount according to
 7               proof;
 8        3.     For punitive damages against defendants;
 9        4.     For liquidated damages under the eighth cause of action;
10        5.     For declaratory and injunctive relief for the first, second, and third causes
11               of action;
12        6.     For interest accrued to date;
13        7.     For reasonable attorneys’ fees and costs of suit and expenses; and
14        8.     For such other relief as the Court may deem just and proper.
15                              DEMAND FOR JURY TRIAL
16        Plaintiff requests a jury trial in this matter.
17

18 DATED: November 8, 2019                   Respectfully submitted,
                                             CEARTAS LEGAL LLP
19

20
                                             By: s/ Timothy M. Keegan
21                                           TIMOTHY M. KEEGAN
22                                           Attorneys for Plaintiff
                                             MARIELENA MCCARTHY
23

24

25

26

27

28

                                               - 15 -
                                     COMPLAINT FOR DAMAGES
